Citation Nr: 0716049	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  02-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for cardiovascular and 
vascular disease, including as due to exposure to ionizing 
radiation.

3.  Entitlement to service connection for bilateral 
cataracts, including as due to exposure to ionizing 
radiation.

4.  Entitlement to service connection for alcohol abuse.

5.  Entitlement to a rating in excess of 30 percent for 
residuals of right tibia/fibula fracture, post open reduction 
internal fixation (ORIF).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney
ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1952 to October 1955, and from January 1959 to 
March 1962.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from December 2000, June 2002, and 
July 2005 rating decisions of the Reno, Nevada, Regional 
Office (RO).  

The issue of entitlement to service connection for prostate 
cancer, claimed as due to exposure to ionizing radiation, is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will contact the veteran if any 
action is required on his part.


FINDINGS OF FACT

1.  Cardiovascular or vascular disease was not manifested in 
service or in the first postservice year, and is not shown to 
be related to the veteran's service, to include exposure to 
ionizing radiation therein.

2.  Cataract of either eye was not manifested in service and 
is not shown to be related to the veteran's service, to 
include exposure to ionizing radiation therein.

3.  It is not shown that the veteran has chronic disability 
due to alcohol abuse; any such disability would not be 
compensable.

4.  The veteran's residuals of tibia/fibula fracture are not 
shown to be manifested by nonunion of the tibia and fibula 
with loose motion requiring brace, or by ankylosis of the 
ankle.

CONCLUSIONS OF LAW

1.  Service connection for cardiovascular disease and 
vascular disease is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Service connection for bilateral cataracts is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

3.  Service connection for alcohol abuse is not warranted.  
38 U.S.C.A. §§ 1110, 1131, (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).

4.  A rating in excess of 30 percent is not warranted for 
residuals of right tibia/fibula fracture post ORIF.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5262, 5270, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A, and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159, provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on his 
behalf.  VA must also ask the claimant to submit any 
pertinent evidence in the his possession.

The veteran was provided the VCAA-mandated notice by letters 
dated in August 2003 and January 2004.  The RO specifically 
informed the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  As the Board is denying the claims seeking service 
connection and an increased rating, no disability rating or 
effective date will be assigned, and there is no prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The veteran's claims folder contains his service medical 
records, and private and VA medical records.  He has not 
identified any pertinent evidence that remains outstanding.  
In June 2005 he was afforded a VA examination to evaluate his 
right tibia/fibula/ankle disability.  He has not been 
provided VA examinations with respect to the 
cardiovascular/vascular disease, alcohol abuse, and cataracts 
claims; however review of the record indicates such 
examinations are not necessary.  Relevant vascular or eye 
pathology was not noted for several decades after separation 
from service, and cardiovascular/vascular disease and the 
veteran's type of cataracts are not radiogenic diseases or 
diseases specific to radiation-exposed veterans  Thus, there 
is no true indication that any current 
cardiovascular/vascular disease or cataracts might be related 
to service decades earlier.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
USCA 5103A(a)(2).  

Accordingly, the Board finds that VA has satisfied its duties 
to notify and to assist pursuant to the VCAA.  It is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues addressed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



II.  Factual Background

The record establishes that the veteran was exposed to 
ionizing radiation during participation in Operation CASTLE 
during service in 1954.  

The veteran's service medical records do not show treatment 
for cataracts or a cardiovascular or vascular disability.  
The October 1955 separation examination from the veteran's 
first period of service noted that a systolic murmur was 
present at the apex, but no cardiac history or symptoms were 
noted.  The eyes and vascular system examinations were 
normal.  The veteran's January 1959 reenlistment examination 
noted that he "drinks to intoxication on occasion."  The 
veteran suffered a simple comminuted fracture of the lower 
third of the right tibia and fibula in August 1960.  He 
underwent an ORIF procedure.  On separation examination in 
January 1962 eye, psychiatric, heart and vascular system 
evaluations were normal .  

A VA examination in August 1968 noted no cardiovascular, 
vascular, or eye abnormalities.

A February 1994 VA treatment record noted a history of 
hypertension from 1982 to 1990.  In March 1994, complaints of 
claudication in the lower legs were noted.  These had been 
present for approximately one year.  A July 1994 treatment 
record noted hypertension and right and left femoral artery 
occlusion with secondary claudication.  In October 1996, the 
veteran underwent left to right femoral-femoral arterial 
bypass.  

A VA orthopedic examination in July 1999 noted the veteran 
was unable to stand on ladders and do roofing jobs due to his 
ankle.  He reported periodic flare-ups of ankle pain, 
weakness, stiffness, and giving way.  Examination showed 
right dorsiflexion of 10 degrees (left was 20 degrees); 
negative right inversion (left, 15 degrees); right eversion 
of 15 degrees (left, 35 degrees); and right flexion 5 degrees 
(left, 40 degrees).  The diameter of the right ankle was 27 
centimeters and the left was 25 centimeters.  The diagnosis 
was right ankle mode osteoarthritis and limited range of 
motion due to interosseous calcification.

A January 1998 treatment record noted left eye cataract.  A 
February 1999 record noted bilateral cataracts.  In February 
2000, the veteran underwent phacoemulsification of the left 
eye cataract with posterior chamber intraocular lens 
implantation.  The cataract was described as a nuclear 
sclerotic cataract.  The same procedure was performed on the 
right eye in March 2000, and the cataract was again described 
as a nuclear sclerotic cataract.

A March 2003 radiation exposure examination noted the veteran 
drank six ounces of alcohol per week.  He had a history of a 
drinking problem.  A February 2005 treatment record noted 
arteriosclerotic peripheral vascular disease.  

On a June 2005 VA orthopedic examination, the veteran 
reported pain with, and following, walking, and daily flare-
ups of swelling, redness, and heat.  On examination, he 
walked with a slight limp favoring the right leg.  There was 
no tissue swelling or redness.  Muscles of the bilateral 
calves appeared symmetrical.  There was no crepitation or 
tenderness.  The veteran gave little effort on active ranges 
of motion, which were noted as:  no dorsiflexion or eversion; 
plantar flexion, 0 to 25 degrees; inversion, 0 to 20 degrees.  
Passive ranges of motion were:  dorsiflexion, 0 to 10 
degrees; plantar flexion, 0 to 35 degrees; inversion, 0 to 30 
degrees; eversion, 0 to 10 degrees.  The ankle was passively 
moved through circumduction without locking or catching.  The 
veteran reported pain in the ankle with all movements.  There 
was no additional limitation of motion and no fatigue noted 
after repetitive use.  There was no joint laxity noted with 
manual manipulation.  

III.  Legal Criteria and Analysis

(a) Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, such as cardiovascular disease, may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Notably, the veteran alleges that cardiovascular/vascular 
disease and cataracts are related to exposure to ionizing 
radiation in service.  The veteran's service involved 
"radiation-risk" activity as defined in 38 C.F.R. § 
3.309(d)(3)(ii), and he may be deemed a "radiation-exposed 
veteran" as defined by 38 C.F.R. § 3.309(d)(3)(i).  However, 
none of the claimed diseases is listed among those subject to 
presumptive service connection for a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(2), and none is listed as 
a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  (In this 
regard the Board notes that the veteran's cataracts have been 
identified as a nuclear sclerotic cataracts; posterior 
subcapsular cataracts are the only type of cataracts listed 
as a radiogenic disease under 38 C.F.R. § 3.311(b)(2)).

There is no (competent) evidence that such diseases may be 
considered radiogenic in nature.  Consequently, the 
presumptive provisions of 38 C.F.R. § 3.309(d)(2) and special 
development procedures of 38 C.F.R. § 3.311 do not apply to 
these claims.

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Service connection may be granted 
under 38 C.F.R. § 3.303(d) when competent evidence 
establishes that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied. If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49,55 (1990).
Cardiovascular disease, cataracts, and arteriosclerotic 
peripheral vascular disease have been diagnosed.  However, 
there is no competent (medical) evidence that such diseases 
were manifested in service, or that cardiovascular disease 
was manifested in the veteran's first postservice year.  
Consequently, service connection for such diseases on the 
basis that they were first manifested in service, and 
persisted, or on a presumptive basis (as chronic diseases 
under 38 U.S.C.A. § 1112) is not warranted.

To warrant direct service connection in these circumstances, 
the evidence must show that the veteran's cardiovascular 
disease, cataracts, and/or arteriosclerotic peripheral 
vascular disease are related to an event, injury, or disease 
in service.  There is no competent (medical) evidence that 
relates these diseases to his service, to include to his 
exposure to ionizing radiation.  Notably, the record 
indicates that the onset of hypertension/cardiovascular 
disease was in the 1980s; vascular disease of the lower 
extremities was first noted in 1994; and cataracts were first 
identified in 1998.  Such a long interval between service and 
the initial known treatment for a disease is, of itself, a 
factor against a finding that the disease is service-
connected.  See Maxson v. Gober, 230 F 3d 1330, 1333 (Fed. 
Cir. 2000).

The veteran's belief that his diseases are related to events 
in service, to include radiation exposure therein, cannot be 
considered competent evidence, as he is a layperson, 
untrained in determining medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Without 
any competent evidence of a nexus between these diseases and 
the veteran's active service, service connection is not 
warranted.

With respect to the veteran's claim of service connection for 
alcohol abuse, the Board notes that the record contains no 
diagnosis of a disability related to alcohol abuse.  In any 
event, the law specifically prohibits compensation for 
disability due to abuse of alcohol or drugs.  See 38 U.S.C.A. 
§§ 1110, 1131.  The veteran has claimed secondary service 
connection for disabilities of hypertension, heart disorder, 
cancer, and vascular disorder, as due to alcohol abuse, 
however there is no medical evidence that these disabilities 
are related to alcohol abuse, and service connection for 
alcohol abuse is not in effect.  Thus, there is no basis for 
such secondary service connection under 38 C.F.R. § 3.310.

(b) Increased Rating- Right Ankle

Service connection for fracture of the right tibia and fibula 
was granted in September 1968.  A noncompensable rating was 
assigned from May 1968.  A September 1997 rating decision 
increased the rating to 10 percent from March 1997.  A 
December 1999 rating decision increased the rating further to 
30 percent from March 1999.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.  
The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59. Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The 30 percent rating 
assigned to the veteran's right ankle disability exceeds the 
maximum available based on limitation of motion.

As the right ankle disability is now rated 30 percent, the 
focus is on Codes that provide for ratings in excess of 30 
percent for ankle disability.  

The current 30 percent rating is warranted for malunion of 
the tibia and fibula with marked knee or ankle disability.  A 
40 percent rating is warranted for nonunion with loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Code 5262.  

A 40 percent evaluation is warranted for ankylosis of an 
ankle in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. §  
4.71a, Code 5270.

Here, the record does show any of the pathology which would 
warrant a rating in excess of 30 percent for tibia/fibula or 
ankle disability. i.e., nonunion of the fracture with loose 
motion, or ankylosis of the ankle.  Accordingly, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied. 


ORDER

Service connection for cardiovascular and vascular disease, 
including as due to exposure to ionizing radiation is denied.

Service connection for bilateral cataracts, including as due 
to exposure to ionizing radiation, is denied.

Service connection for alcohol abuse is denied.

A rating in excess of 30 percent for residuals of right 
tibia/fibula fracture post ORIF is denied.


REMAND

The veteran contends that he developed prostate cancer due to 
exposure to radiation during participation in Operation 
CASTLE during service in 1954.  The record shows treatment 
for prostate cancer beginning in 1998.

The RO obtained a revised dose estimate from the Defense 
Threat Reduction Agency (DTRA) in October 2006.  The case was 
then referred to the Under Secretary for Benefits, who issued 
a decision in January 2007.  The veteran has not been issued 
a supplemental SOC addressing this newly obtained evidence.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim for 
entitlement to service connection for 
prostate cancer.  If it remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case, which includes 
discussion of the recently obtained DTRA 
and Under Secretary for Benefits evidence, 
and afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


